DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application, U.S.  Provisional App. No. 62/879,681, filed Jul.  29, 2019.
The disclosure of the prior-filed application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claims 5, 11, and 17 recite “entering an incorrect number of digits, entering an incorrect sequence of digits”
Claims 21, 24, and 27 recites “wherein the evaluation service analyze the media dialog using voice recognition to determine a content of the media dialog and artificial intelligence to determine whether the call is unwanted or illegal, or is wanted or important, based on the determined content”
Accordingly, the effective filing date for Claims 5, 11, 17, 21, 24, and 27 is 07/28/2020 when non-provisional application was filed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 10523814 B1) in view of Brewer (US 20160036991 A1)

Re: Claim 1 
	Moore discloses a method, implemented in a computer system (See Moore Fig. 7, Col. 26: lines 46-48. (134) components shown in the architecture of FIG. 1 to practice the technologies disclosed herein, including the SSP switch, the SCP, and the RCS) comprising a processor, memory accessible by the processor, (See Moore Fig. 7: processor 701 and Memory 706 and 707) and computer program instructions stored in the memory and executable by the processor, the method comprising: 
See Moore Fig. 7, Col. 27: lines 35-38. (138) The computing processor 701 may be configured to execute instructions stored in volatile memory 706, non-volatile memory 707, or other forms of computer readable storage media accessible to the processor 701)
receiving, at a telecommunications switch (See Moore Fig. 1: a service control point ("SCP") 120), a request to initiate a call from an originating party;
See Moore Fig. 2, Col. 8: lines 49-51. The process 200 begins with step 50 205 with the query from the SSP switch being received at the SCP for an incoming call to the called party.  
NOTE: Also See Moore Fig. 5, Step 510 with Col. 16: lines 53-56.
selecting, at the telecommunications switch an evaluation service; (See Moore Fig. 1: the robocall confirmation system ("RCS") 130. NOTE: See Moore Col. 5: lines 17-22. (20) for further detail on RMS/RCS)
See Moore Fig. 2, Col. 9: lines 4-5. The other option is to divert the call to the RCS in step 220 and Fig. 2, Col. 9: lines 14-15. The SCP may indicate one of several numbers of the RCS the call should be directed to)
routing, at the telecommunications switch, the request to initiate the call to the evaluation service; 
See Moore Fig. 2, Col. 9: lines 13-14. The SSP switch may be instructed by the SCP response to route the call to the RCS.
NOTE: Also See Moore Fig. 5, Step 520 with Col. 16: lines 62-64 and Fig. 1, Col. 7 for additional support.
forwarding, from the evaluation service, a media prompt requesting the originating party to enter a response to the media prompt; and 
See Moore Fig. 2, Col. 9: lines 27-90. In the first case, the RCS may determine whether the call is a robocall or not. This is accomplished by answering the call and interacting with the caller by offering a prompt in step 225.
See Moore Fig. 5, Step 535 with Col. 17: lines 1-6 and Fig. 1, Col. 4: lines 42-45. (14) for additional support.
when the originating party does not enter a correct response to the media prompt, forwarding, from the evaluation service, an indication that the call is forbidden.  
See Moore Fig. 5, Step 545 and 550 with Col. 17: lines 8-13. The RCS may further analyze the speech and compare this recording against known other robocall recordings. If the RCS determines it is the same recording, it may terminate the call sooner, or may wait for the announcement to complete and then terminate the call in operation 550.
Moore does not appear to explicitly disclose from a list of terminating carrier networks,
In a similar endeavor, Brewer discloses selecting, at the telecommunications switch, from a list of terminating carrier networks, (See Brewer Fig. 1, [0027]: A call router 122 of the inter-carrier exchange 102 may receive the originating call (reference 108c), select one of the vendors or carriers 118a-118n, and connect the call 108 to the selected vendor network 118a-118n (e.g., via selected routes represented by dashed lines within the switch 102 and reference 108d) an evaluation service; (See Brewer Fig. 1,  Auto-Dialer Detector 130. NOTE See [0033] for further details)
See Brewer [0127]: the call router 122 may query the auto-dialer detector 130 for an indication as to whether calls from the ANI are to be allowed or denied.
Note, Moore and Brewer are analogous art because both are directed to call screening (See Moore Abstract and Brewer Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Moore invention by employing the teaching as taught by Brewer to provide the limitation.  The motivation for the combination is given by Brewer which provides increased flexibility in carrier selection and implementation details. 

Re: Claims 2, 8 and 14
Moore in view of Brewer discloses when the originating party enters a correct response to the media prompt (See Moore Col. 15: lines 4- 6  (72) If the call involves an actual person, then the person will likely stop speaking once the RCS plays a prompt, and will respond to the prompt Col. 13: 44-45.(61) The response from the calling party could be speech or a DTMF tone), forwarding, from the evaluation service, an indication that the evaluation service is unavailable to complete the call; (See Moore Col. 7: lines 15-17. If the call is not a robocall, then the SCP will instruct the SSP switch 150a to offer the call as normal to the called party)
See Moore Fig. 4, 450 and 445. Col. 13: lines 24-26. The RCS analyzes the speech in operation 450 to ascertain whether 25 the calling party is a robocaller or a live person. Col. 13: line 66 – Col. 14: line 2:  If the RCS determines the speech is from a live person in operation 450, then the RCS transfers the call via the terminating switch (i.e., SSP switch 150a) to the called party (i.e., the subscriber of the RMS service) in operation 445.
NOTE: Also See Moore Fig. 2, Col. 9: lines 30-33. 
NOTE: Also See Brewer [0128] auto-dialer detector 502 may provide, to the call router 122 via the communication connection 503, an "allowed" indication or a "denied" indication with respect to the call including the ANI. 
selecting, at the telecommunications switch, from the list of terminating carrier networks, a terminating carrier network (See Moore Col. 6: lines 3-5. (23) the last telephone switch 150a could be viewed as part of the serving carrier or service provider of the called party) to complete the call; and 
See Moore Col. 5: 65 - Col. 6: line 2. (22) That switch 150b determines the call should be routed to another switch 150a, which then rings the telephone 110 of the called party when the call is offered.
See Brewer Fig. 1, [0027]: A call router 122 of the inter-carrier exchange 102 may receive the originating call (reference 108c), select one of the vendors or carriers 118a-118n, and connect the call 108 to the selected vendor network 118a-118n (e.g., via selected routes represented by dashed lines within the switch 102 and reference 108d)
NOTE: See the rejection of Claim 1 for motivation to combine. 
routing, at the telecommunications switch, the request to initiate the call to the selected terminating carrier network
See Moore Fig. 4, 445.  Col. 13: line 65– Col. 14: line 1. (62) If the RCS determines the speech is from a live person in operation 450, then the RCS transfers the call via the terminating switch (i.e., SSP switch 150a) to the called party (i.e., the subscriber of the RMS service) in operation 445.   

Re: Claims 4, 10, and 16
Moore in view of Brewer discloses wherein the requested response comprises entering at least one digit.  
See Moore Col. 13: lines 45 – 59. (61) The type of response required is self-evident from the greeting, such as "state your name" or "press 1 to indicate you are a live person." 

Re: Claims 5, 11, and 17
Moore in view of Brewer discloses wherein not entering a correct response comprises at least one of entering at least one incorrect digit, entering an incorrect number of digits, entering an incorrect sequence of digits, and not entering any digit within a defined timeout.  
See Moore Col. 13: lines 45 – 59. (61) The type of response required is self-evident from the greeting, such as "state your name" or "press 1 to indicate you are a live person." . . .  Thus, the RCS will likely not receive a DTMF response, nor receive a short audible response to 

Re: Claims 6, 12, and 18
Moore in view of Brewer discloses analyzing, at the evaluation service, information relating to the requested call, and
See Moore Fig. 5, Step 545 and 550 with Col. 17: lines 8-13. The RCS may further analyze the speech and compare this recording against known other robocall recordings. If the RCS determines it is the same recording, it may terminate the call sooner, or may wait for the announcement to complete and then terminate the call in operation 550.
forwarding, from the evaluation service, an indication that the call is forbidden even when the originating party does not enter a correct response to the media prompt.  
See Moore Fig. 5, Step 545 and 550 with Col. 17: lines 8-13. The RCS may further analyze the speech and compare this recording against known other robocall recordings. If the RCS determines it is the same recording, it may terminate the call sooner, or may wait for the announcement to complete and then terminate the call in operation 550.
NOTE: See Moore Col. 13: lines 45 – 59. (61) for additional support. 

Re: Claim 7
Moore in view of Brewer discloses a telecommunications switch (See Moore Fig. 1: a service control point ("SCP") 120.  Fig. 7, Col. 26: lines 46-48. (134) components shown in the architecture of FIG. 1 to practice the technologies disclosed herein, including the SSP switch, the SCP, and the RCS) 
comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: 
receiving, at the telecommunications switch, a request to initiate a call from an originating party; 
selecting, at the telecommunications switch, from a list of terminating carrier networks, an evaluation service; 
routing, at the telecommunications switch, the request to initiate the call to the evaluation service; 
forwarding, from the evaluation service, a media prompt requesting the originating party to enter a response to the media prompt; and 
when the originating party does not enter a correct response to the media prompt, forwarding, from the evaluation service, an indication that the call is forbidden.  
NOTE: See the rejection of Claim 1.

Re: Claim 13
Moore in view of Brewer discloses a computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: 
receiving, at a telecommunications switch, a request to initiate a call from an originating party; 
selecting, at the telecommunications switch, from a list of terminating carrier networks, an evaluation service; 
routing, at the telecommunications switch, the request to initiate the call to the evaluation service; 
forwarding, from the evaluation service, a media prompt requesting the originating party to enter a response to the media prompt; and 
when the originating party does not enter a correct response to the media prompt, forwarding, from the evaluation service, an indication that the call is forbidden.  
NOTE: See the rejection of Claim 1.

Re: Claim 19
Moore in view of Brewer discloses a method, implemented in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, the method comprising: 
receiving, at a telecommunications switch, a request to initiate a call from an originating party; 
selecting, at the telecommunications switch, from a list of terminating carrier networks, an evaluation service; 
routing, at the telecommunications switch, the request to initiate the call to the evaluation service; 
NOTE: See the rejection of Claim 1.
analyzing, at the evaluation service, a media dialog from the originating party to determine whether to allow the call; and 
See Moore Fig. 5, Step 545 and 550 with Col. 17: lines 8-13. The RCS may further analyze the speech and compare this recording against known other robocall recordings.
NOTE: See Moore Col. 13: lines 45 – 59. (61) for further details. 
when the evaluation service determines not to allow the call, forwarding, from the evaluation service, an indication that the call is forbidden.  
See Moore Fig. 5, Step 545 and 550 with Col. 17: lines 8-13. If the RCS determines it is the same recording, it may terminate the call sooner, or may wait for the announcement to complete and then terminate the call in operation 550.

Re: Claims 20, 23 and 26
Moore in view of Brewer discloses when the evaluation service determines to allow the call, forwarding, from the evaluation service, an indication that the evaluation service is unavailable to complete the call; 
selecting, at the telecommunications switch, from the list of terminating carrier networks, a terminating carrier network to complete the call; and 
routing, at the telecommunications switch, the request to initiate the call to the selected terminating carrier network.  
NOTE: See the rejection of Claim 2.

Re: Claim 22
Moore in view of Brewer discloses a telecommunications switch comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: 
receiving, at a telecommunications switch, a request to initiate a call from an originating party; 
selecting, at the telecommunications switch, from a list of terminating carrier networks, an evaluation service; 
routing, at the telecommunications switch, the request to initiate the call to the evaluation service; 
NOTE: See the rejection of Claim 7.
analyzing, at the evaluation service, a media dialog from the originating party to determine whether to allow the call; and 
when the evaluation service determines not to allow the call, forwarding, from the evaluation service, an indication that the call is forbidden.  


Re: Claim 25
Moore in view of Brewer discloses a computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: 
receiving, at a telecommunications switch, a request to initiate a call from an originating party; 
selecting, at the telecommunications switch, from a list of terminating carrier networks, an evaluation service; 
routing, at the telecommunications switch, the request to initiate the call to the evaluation service; 
NOTE: See the rejection of Claim 13.
analyzing, at the evaluation service, a media dialog from the originating party to determine whether to allow the call; and 
when the evaluation service determines not to allow the call, forwarding, from the evaluation service, an indication that the call is forbidden.  
NOTE: See the rejection of Claim 19.


Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Brewer as applied to Claims 1, 7, and 13 above, and further in view of Korn (US 20160316057 A1)

Re: Claims 3, 9 and 15
Moore in view of Brewer discloses wherein not entering a correct response comprises not entering any response within a defined timeout.  
See Moore Col. 13: lines 45 – 59. (61) The type of response required is self-evident from the greeting, such as "state your name" or "press 1 to indicate you are a live person." . . .  Thus, the RCS will likely not receive a DTMF response, nor receive a short audible response to the question.  Specifically, if the RCS prompts the caller for their name, while during this time and for 25 seconds after the prompt, audio is provided by the caller, then the RCS can ascertain the audio is likely not responsive to the greeting, but likely a robocall recorded announcement.
Moore in view of Brewer does not appear to explicitly disclose entering an incorrect response
In a similar endeavor, Korn discloses wherein not entering a correct response comprises not entering any response within a defined timeout.  
See Korn Fig. 1, [0021] after playing the message 102, the caller may not answer the question, e.g., the robocall does not understand and fails to answer, or it (or perhaps a child) enters an incorrect response within the allotted time period, e.g., 5-10 seconds, as indicated by the decision, generally designated by the reference numeral 103.  If there is no answer, then the call is terminated
Note, Moore in view of Brewer and Korn are analogous art because both are directed to call screening (See Moore Abstract and Korn Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Moore in view of Brewer invention by employing the teaching as taught by Korn to provide the limitation.  The motivation for the combination is given by Korn which improves robo-call detection. 


Claims 21, 24, and 27are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Brewer as applied to Claims 1, 7, and 13 above, and further in view of Jiron (US 20190394333 A1)

Re: Claims 21, 24, and 27
Moore in view of Brewer discloses wherein the evaluation service analyze the media dialog using voice recognition to determine a content of the media dialog and 
See Moore Col. 14: lines 16-24.  (64) The RCS may be implemented using a modified interactive voice response unit or a service node as those skilled in Advance Intelligent Network architecture would know, or some other device configured to perform the functions disclosed herein. The RCS may also incorporate a speech analytics component that analyzes the audio to ascertain whether the recording is the same as other recordings from other calls reported as a robocall or to analyze the semantics of the speech.
Moore in view of Brewer does not appear to explicitly disclose artificial intelligence to determine whether the call is unwanted or illegal, or is wanted or important, based on the determined content. 
In a similar endeavor, Jiron discloses artificial intelligence to determine whether the call is unwanted or illegal, or is wanted or important, based on the determined content. 
See Jiron [0020] call screening system 18 of contact center 12 receives the inbound call and performs voice captcha (i.e., completely automated public Turing test to tell computers and humans apart) to determine whether the user of user device 16A is human or a robot.  Call screening system 18 comprises an artificial intelligence (AI)-based call screener.  
NOTE: Also See [0021] and See Claim 9. 
Note, Moore in view of Brewer and Jiron are analogous art because both are directed to call screening (See Moore Abstract and Korn Abstract). 
Moore in view of Brewer invention by employing the teaching as taught by Jiron to provide the limitation.  The motivation for the combination is given by Jiron which improves accuracy in call screening. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644